In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                                  09-21-00189-CR
                                  09-21-00190-CR
                               ________________

                        JOANNE SCHIWART, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the Criminal District Court
                           Jefferson County, Texas
                   Trial Cause Nos. 18-29721 and 18-29722
________________________________________________________________________

                           MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Joanne Schiwart pleaded

guilty to forgery and credit card or debit card abuse. See Tex. Penal Code Ann. §§

32.21; 32.31(b)(1)(A). In cause number 18-29721, the trial court found the evidence

sufficient to find Schiwart guilty of forgery but deferred further proceedings and

placed Schiwart on community supervision for five years. In cause number 18-29722

the trial court found the evidence sufficient to find Schiwart guilty of credit card or

                                          1
debit card abuse but deferred further proceedings and placed Schiwart on community

supervision for two years.

      Subsequently, prior to the expiration of the terms of community supervision,

the State filed motions to revoke Schiwart’s community supervision. In both cases,

Schiwart pleaded “true” to violating certain terms of the community supervision

order. After conducting an evidentiary hearing, the trial court found the evidence

was sufficient in both cases to find that Schiwart violated those terms of her

community supervision. In cause number 18-29721, the trial court revoked

Schiwart’s community supervision, found Schiwart guilty of forgery, and assessed

punishment at five years of confinement. In cause number 18-29722, the trial court

revoked Schiwart’s community supervision, found Schiwart guilty of credit card or

debit card abuse, and assessed punishment at two years of confinement. The trial

court ordered the sentences to run concurrently.

      Schiwart’s appellate counsel filed Anders briefs that present counsel’s

professional evaluation of the records and conclude the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On August 2, 2021, we granted an extension of time for Schiwart

to file pro se briefs and notified her of the deadline for doing so. We received no

response from Schiwart in either case.




                                         2
      We have reviewed the appellate records, and we agree with counsel’s

conclusion that no arguable issues support the appeals. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeals. Cf. Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments. 1

      AFFIRMED.


                                            ________________________________
                                                  CHARLES KREGER
                                                          Justice

Submitted on February 23, 2022
Opinion Delivered April 20, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      1
         Schiwart may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3